The Court :
The plaintiff filed his complaint in the Superior Court of Siskiyou County, in which he complained of a certain order made by the County Court of that county, in an insolvency proceeding, pending in the latter Court. The object - of the suit is to obtain relief which was applied for by the plaintiff, and was denied him in the insolvency case. If the order of the County Court was erroneous, the proper mode to obtain relief therefrom was by appeal; and there is no sufficient ground shown by the complaint for the interposition of a court of equity.
The demurrer to the amended complaint was properly sustained, and the judgment is affirmed.